DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on November 4, 2021 has been considered by the Examiner and made of record in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Patent Application Publication # 2014/0286305 A1) in view of Qu et al. (hereinafter Qu) (U.S. Patent Application Publication # 2012/0250642 A1).
Regarding claims 1, 11, and 22, Yamada teaches and discloses an apparatus and method for wireless communication by a user equipment (UE) (UE, 1802, figure 18), the method comprising: 
transmitting, to a first access node (eNB, figure 5; 1860b, figure 18), a first message that includes a random access preamble (RACH preamble; figure 5) and a UE identifier to facilitate a connection reconfiguration process (RRC connection reconfiguration, figure 18); receiving, from the first access node, a response to the first message (Response, figure 5); and maintaining the connection reconfiguration process based on the response to the first message (abstract; [0103]; [0106]; [0179]-[0182]; figure 18; teaches transmitting a first message including a RACH preamble and RACH preamble identity to facilitate a connection reconfiguration process and receiving a response from the eNB to further the connection reconfiguration process).
However, Yamada may not expressly disclose a first message includes a UE identifier and wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
Nonetheless, in the same field of endeavor, Qu teaches and suggests a first message includes a UE identifier (UE-ID) and wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier ([0097]; “…the seed may be based on a UE-specific parameter, such as a UE identifier (UE-ID)…”; [0110]; [0112]; teaches including a UE identifier and the message including a DMRS, reference signal, that is seeded based on the UE-specific parameter such as the UE identifier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including a UE identifier and the message including a DMRS, reference signal, that is seeded based on the UE-specific parameter such as the UE identifier as taught by Qu with the method and apparatus as disclosed by Yamada for the purpose of transmission and reception of control channels, as suggested by Qu.

Regarding claims 2, 12, and 23, Yamada, as modified by Qu, further teaches and suggests receiving a connection reconfiguration message (RRC connection reconfiguration message; figure 18) from a second access node (1860a, figure 18) (abstract; [0103]; [0179]-[0182]; figure 18).

Regarding claims 3, 13, and 24. The method of claim 2, Yamada, as modified by Qu, further teaches and suggests wherein the connection reconfiguration message includes at least one of a cell identifier associated with the second access node, timing advance information, a cell radio network temporary identifier (C-RNTI), uplink assignment data, or downlink assignment data ([0103]; teaches C-RNTI; figure 18).

Regarding claim 4, Yamada, as modified by Qu, further teaches and suggests wherein the first access node and the second access node are a same access node ([0061]; [0062]; teaches the eNB may be the same).

Regarding claims 5, 14, and 25, Yamada, as modified by Qu, further teaches and suggests receiving, from the first access node, a master information block (MIB) and a synchronization signal; and generating the first message based on the MIB, wherein the transmitting of the first message is based on the synchronization signal ([0103]; [0181]; teaches receiving system information block and synchronization signal).

Regarding claims 6 and 30, Yamada, as modified by Qu, further teaches and suggests wherein the response to the first message is one (1) bit (abstract; [0103]; [0106]; [0179]-[0182]; figure 18; the response may be of any appropriate bit or format).

Regarding claims 7, 15, and 26, Yamada, as modified by Qu, further teaches and suggests wherein the first message further includes a buffer status report in order to initiate the connection reconfiguration process ([0182]; [0193]).

Regarding claims 8 and 27, Yamada, as modified by Qu, further teaches and suggests wherein the first message is transmitted without timing alignment with the first access node ([0070]).

Regarding claims 9 and 28, Yamada, as modified by Qu, further teaches and suggests wherein the maintaining the connection reconfiguration process based on the response to the first message comprises: awaiting a connection reconfiguration message to continue the connection reconfiguration process (abstract; [0103]; [0106]; [0179]-[0182]; figure 18).

Regarding claims 10 and 29, Yamada, as modified by Qu, further teaches and suggests wherein the facilitation of the connection reconfiguration process is associated with at least one of an initiation of the connection reconfiguration process, a mobility management procedure for the UE, or paging reception for the UE (abstract; [0103]; [0106]; [0179]-[0182]; figure 18).

Regarding claim 16, Yamada teaches and disclose a method for wireless communication by a first access node (eNB, figure 5; 1860b, figure 18), the method comprising: 
receiving, from a user equipment (UE) (UE, 1802, figure 18), a first message that includes a random access preamble (RACH preamble; figure 5); transmitting, to the UE, a response (Response, figure 5) to the first message in association with a connection reconfiguration process (RRC connection reconfiguration, figure 18); and facilitating the connection reconfiguration process for the UE (abstract; [0103]; [0106]; [0179]-[0182]; figure 18; teaches transmitting a first message including a RACH preamble and RACH preamble identity to facilitate a connection reconfiguration process and receiving a response from the eNB to further the connection reconfiguration process)
 However, Yamada may not expressly disclose a first message includes a UE identifier and wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
Nonetheless, in the same field of endeavor, Qu teaches and suggests a first message includes a UE identifier (UE-ID) and wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier ([0097]; “…the seed may be based on a UE-specific parameter, such as a UE identifier (UE-ID)…”; [0110]; [0112]; teaches including a UE identifier and the message including a DMRS, reference signal, that is seeded based on the UE-specific parameter such as the UE identifier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including a UE identifier and the message including a DMRS, reference signal, that is seeded based on the UE-specific parameter such as the UE identifier as taught by Qu with the method and apparatus as disclosed by Yamada for the purpose of transmission and reception of control channels, as suggested by Qu.

Regarding claim 17, Yamada, as modified by Qu, further teaches and suggests transmitting a connection reconfiguration message (RRC connection reconfiguration message; figure 18) to continue the connection reconfiguration process for the UE (abstract; [0103]; [0179]-[0182]; figure 18).

Regarding claim 18, Yamada, as modified by Qu, further teaches and suggests wherein the connection reconfiguration message includes at least one of a cell identifier, timing advance information, a cell radio network temporary identifier (C-RNTI), uplink assignment data, or downlink assignment data ([0103]; teaches C-RNTI; figure 18).

Regarding claim 19, Yamada, as modified by Qu, further teaches and suggests instructing a second access node to transmit a connection reconfiguration message to continue the connection reconfiguration process for the UE (abstract; [0103]; [0106]; [0179]-[0182]; figure 18).

Regarding claim 20, Yamada, as modified by Qu, further teaches and suggests transmitting a master information block (MIB) and a synchronization signal ([0103]; [0181]; teaches receiving system information block and synchronization signal).

Regarding claim 21, Yamada, as modified by Qu, further teaches and suggests wherein the response to the first message is one (1) bit (abstract; [0103]; [0106]; [0179]-[0182]; figure 18; the response may be of any appropriate bit or format).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 13-16, and 23 of U.S. Patent No. 11,051,259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/303,713)
U.S. Patent No. 11,051,259 B2
Claim 1
Claim 1
A method for wireless communication by a user equipment (UE), the method comprising: transmitting, to a first access node, a first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process; receiving, from the first access node, a response to the first message; and maintaining the connection reconfiguration process based on the response to the first message, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
A method for wireless communication by a user equipment (UE), the method comprising: receiving, from a first access node, a master information block (MIB) and a synchronization signal; generating a first message based on the MIB; transmitting, to the first access node, the first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process, wherein the facilitation of the connection reconfiguration process is based on receiving a page at the UE from the first access node indicating that the first access node has downlink data for the UE, and wherein the first message is transmitted based on the synchronization signal; receiving, from the first access node, a response to the first message, the response indicating that the connection reconfiguration process will continue; maintaining, in response to the indication that the connection reconfiguration process will continue, the connection reconfiguration process such that a receiver for the UE remains in or transitions to a high-power state to receive a connection reconfiguration message; and receiving the connection reconfiguration message from a second access node, wherein the connection reconfiguration message indicates a contention resolution, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
Claims 2, 12, and 23 are anticipated by claim 1 of the patent.
Claims 3, 13, and 24 are anticipated by claim 2 of the patent.
Claim 4 is anticipated by claim 3 of the patent.
Claims 5, 14, and 25 are anticipated by claim 1 of the patent.
Claims 6 and 30 are anticipated by claim 4 of the patent.
Claims 7, 15, and 26 are anticipated by claim 6 of the patent.
Claims 8 and 27 are anticipated by claim 7 of the patent.
Claims 9 and 28 are anticipated by claim 8 of the patent.
Claims 10 and 29 are anticipated by claim 9 of the patent.
Claim 11
Claim 10
An apparatus for wireless communication, the apparatus being a user equipment (UE) and comprising: means for transmitting, to a first access node, a first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process; means for receiving, from the first access node, a response to the first message; and means for maintaining the connection reconfiguration process based on the response to the first message, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
An apparatus for wireless communication, the apparatus being a user equipment (UE) and comprising: means for receiving, from a first access node, a master information block (MIB) and a synchronization signal; means for generating a first message based on the MIB; means for transmitting, to the first access node, the first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process, wherein the facilitation of the connection reconfiguration process is based on receiving a page at the UE from the first access node indicating that the first access node has downlink data for the UE, and wherein the first message is transmitted based on the synchronization signal; means for receiving, from the first access node, a response to the first message, the response indicating that the connection reconfiguration process will continue; means for maintaining, in response to the indication that the connection reconfiguration process will continue, the connection reconfiguration process such that a receiver for the UE remains in or transitions to a high-power state to receive a connection reconfiguration message; and means for receiving the connection reconfiguration message from a second access node, wherein the connection reconfiguration message indicates a contention resolution, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
Claim 16
Claim 13
A method for wireless communication by a first access node, the method comprising: receiving, from a user equipment (UE), a first message that includes a random access preamble and a UE identifier; transmitting, to the UE, a response to the first message in association with a connection reconfiguration process; and facilitating the connection reconfiguration process for the UE, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
A method for wireless communication by a first access node, the method comprising: transmitting, to a user equipment (UE), a master information block (MIB) and a synchronization signal; receiving, from the UE, a first message that includes a random access preamble and a UE identifier, wherein the first message is based on the MIB and the synchronization signal; transmitting, to the UE, a response to the first message in association with a connection reconfiguration process, the response indicating that the connection reconfiguration process will continue and indicating to a receiver of the UE to remain in or transition to a high-power state based on a connection reconfiguration message; facilitating the connection reconfiguration process for the UE comprising paging the UE to indicate that the first access node has downlink data for the UE; and transmitting the connection reconfiguration message to continue the connection reconfiguration process for the UE, wherein the connection reconfiguration message indicates a contention resolution, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
Claim 17 is anticipated by claim 13 of the patent.
Claim 18 is anticipated by claim 14 of the patent.
Claim 19 is anticipated by claim 15 of the patent.
Claim 20 is anticipated by claim 13 of the patent.
Claim 21 is anticipated by claim 16 of the patent.
Claim 22
Claim 23
An apparatus for wireless communication, the apparatus being a user equipment (UE) and comprising: a memory; and at least one processor coupled to the memory and configured to: transmit, to a first access node, a first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process; receive, from the first access node, a response to the first message; and maintain the connection reconfiguration process based on the response to the first message, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.
An apparatus for wireless communication, the apparatus being a user equipment (UE) and comprising: a memory; and at least one processor coupled to the memory and configured to: receive, from a first access node, a master information block (MIB) and a synchronization signal; generate a first message based on the MIB; transmit, to the first access node, the first message that includes a random access preamble and a UE identifier to facilitate a connection reconfiguration process, wherein the facilitation of the connection reconfiguration process is based on receiving a page at the UE from the first access node indicating that the first access node has downlink data for the UE, and wherein the first message is transmitted based on the synchronization signal; receive, from the first access node, a response to the first message, the response indicating that the connection reconfiguration process will continue; maintain, in response to the indication that the connection reconfiguration process will continue, the connection reconfiguration process such that a receiver for the apparatus remains in or transitions to a high-power state to receive a connection reconfiguration message; and receive the connection reconfiguration message from a second access node, wherein the connection reconfiguration message indicates a contention resolution, wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 29, 2022